DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 11/24/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
6.          Claims 1-20 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: taking offline information obtained at least from mobile communication data as second nodes, and constructing a second network with the second nodes based on an association among the offline information, the offline information comprising at least one terminal identifier and location information of a terminal corresponding to the at least one terminal identifier, and converging the first network and the second network by using an association between the account in the online information and the terminal identifier in the offline information, to construct a heterogeneous network.

Relevant prior art includes,
     Non-patent literature document “Cross-Community Sensing and Mining” to Guo et al. discloses a data sensing algorithm that seeks to satisfy the deficiencies related to multi-community environments, particularly the interaction of a person’s movements to online patterns (see page 144). Online patterns and offline movements can be merged into a heterogeneous community by identifying a “cross-space” – a combination of multimodal data sources and data mining for the purpose of, for example, social recommendations and targeted advertising (see page 145). Guo discusses location-based social networking (LBSN) comprising both online and offline interactions in such a way as to “bridge” these types of communities (see pages 146-147), but Guo does not expressly disclose taking offline information obtained at least from mobile communication data as second nodes, and constructing a second network with the second nodes based on an association among the offline information, the offline information comprising at least one terminal identifier and location information of a terminal corresponding to the at least one terminal identifier, and converging the first network and the second network by using an association between the account in the online information and the terminal identifier in the offline information, to construct a heterogeneous network.
     Non-patent literature document “Balancing User Profile and Social Network Structure for Anchor Link Inferring Across Multiple Online Social Networks” to Ma et al. discloses what is well-known in the art of merging a plurality of online social networks (OSN) by integrating, by way of machine learning, a plurality of metrics including user IDs and user interactions (see pages 12032-12033). Ma discovered the problem with profile-based merging and topology-based merging in that most user profiles are incomplete or inaccurate (see page 12033). Ma seeks to solve this problem by merging (matching) two or more OSNs with a singular account by determining an anchor link (or node) by efficiently mapping nodes between the OSNs (see pages 12304-12306). Although Ma can be interpreted to determine “online” and “offline” information in order to match nodes under one account, Ma does not specifically disclose taking offline information obtained at least from mobile communication data as second nodes, and constructing a second network with the second nodes based on an association among the offline information, the offline information comprising at least one terminal identifier and location information of a terminal corresponding to the at least one terminal identifier, and converging the first network and the second network by using an association between the account in the online information and the terminal identifier in the offline information, to construct a heterogeneous network.
      Non-patent literature document “Community Detection in Location-based Social Networks: An Entropy-based Approach” to Liu et al. discloses a location-aware community detection algorithm (LBLPA) that considers the deficiencies with respect to behavior patterns of online users for purposes of, for example, online advertising (see page 452). Two types of networks, namely structure-based and location-based (point-of-interest, POI) networks, are combined to form a structural entropy in a community detection algorithm (see page 453). However, this algorithm does not explicitly consider taking offline information obtained at least from mobile communication data as second nodes, and constructing a second network with the second nodes based on an association among the offline information, the offline information comprising at least one terminal identifier and location information of a terminal corresponding to the at least one terminal identifier, and converging the first network and the second network by using an association between the account in the online information and the terminal identifier in the offline information, to construct a heterogeneous network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion            
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 3, 2022